


Exhibit 10.4


THE DUN & BRADSTREET CORPORATION
2015 EMPLOYEE STOCK PURCHASE PLAN
1. Definitions.
(a)    “Administrator” means the ESPP Administration Committee or one or more of
the Company’s officers or management team appointed by the Board or Committee to
administer the day‑to‑day operations of the Plan. Except as otherwise provided
in the Plan, the Board or Committee may assign any of its administrative tasks
to the Administrator.
(b)    “Affiliate” means any Parent or Subsidiary and any person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company or any other entity designated by the
Board in which the Company or a Subsidiary or Affiliate has an interest.
(c)    “Applicable Law” means the requirements relating to the administration of
equity‑based awards under United States state corporate laws, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where rights are, or will be, granted under
the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means the occurrence of any of the following:
(i)    any one Person, or more than one Person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including Persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires (or has
acquired during the 12‑month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the
Company’s stock;
(ii)    a majority of members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election;
(iii)    any one Person, or more than one Person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including Persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company, but only if such Person or group was not considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
prior to such acquisition; or
(iv)    any one Person, or more than one Person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including Persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12‑month period ending on the date
of the most recent acquisition by such Person or group) assets from the Company
that have a total gross fair market value (determined without regard to any
liabilities associated with such assets) equal to or more than ninety percent
(90%) of the total gross fair market value of all of the assets of the Company
(determined without regard to any liabilities associated with such assets)
immediately before such acquisition or acquisitions, except where the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company immediately after the asset transfer,
(iii) a Person, or more than one Person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company immediately after the




--------------------------------------------------------------------------------




asset transfer, or (iv) an entity, at least fifty percent (50%) of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in (iii), above, immediately after the asset transfer.
(f)    “Code” means the United States Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or United States Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(g)    “Committee” means the Compensation & Benefits Committee of the Board or
any subcommittee referred to in Section 4(d).
(h)    “Common Stock” means the common stock of the Company, $0.01 par value per
share.
(i)    “Company” means The Dun & Bradstreet Corporation, a Delaware corporation,
or any successor to all or substantially all of the Company’s business that
adopts the Plan.
(j)    “Contributions” means the amount of Eligible Pay contributed by a
Participating Employee through payroll deductions and other additional payments
that the Committee may permit a Participating Employee to make to fund the
exercise of rights to purchase Shares granted pursuant to the Plan.
(k)    “Designated Company” means any Subsidiary or Affiliate, whether now
existing or existing in the future, that has been designated by the Committee
from time to time in its sole discretion as eligible to participate in the Plan.
The Committee may designate Subsidiaries or Affiliates as Designed Companies in
a Non‑Section 423 Offering. For purposes of a Section 423 Offering, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under a Section 423
Offering will not be a Designated Company under a Non‑Section 423 Offering.
(l)    “Effective Date” means the date following the final purchase under the
offering period in effect under the Prior Plan, as determined by the Committee.
(m)    “Eligible Employee” means any individual in an employee‑employer
relationship with the Company or a Designated Company for income tax and
employment tax withholding and reporting purposes. For purposes of clarity, the
term “Eligible Employee” shall not include the following, regardless of any
subsequent reclassification as an employee by the Company or a Designated
Company, any governmental agency, or any court: (i) any independent contractor;
(ii) any consultant; (iii) any individual performing services for the Company or
a Designated Company who has entered into an independent contractor or
consultant agreement with the Company or a Designated Company; (iv) any
individual performing services for the Company or a Designated Company under an
independent contractor or consultant agreement, a purchase order, a supplier
agreement or any other agreement that the Company or a Designated Company enters
into for services; (v) any individual classified by the Company or a Designated
Company as contract labor (such as contractors, contract employees, job
shoppers), regardless of length of service; (vi) any individual whose base wage
or salary is not processed for payment by the payroll department(s) or payroll
provider(s) of the Company or a Designated Company; and (vii) any leased
employee. The Committee or the Administrator shall have exclusive discretion to
determine whether an individual is an Eligible Employee for purposes of the
Plan.
(n)    “Eligible Pay” means the total amount paid by the Company or any
Subsidiary or Affiliate to the Eligible Employee (other than amounts paid after
termination of employment date, even if such amounts are paid for
pre‑termination date services) as salary or wages (including 13th/14th month
payments or similar concepts under local law), cash bonuses, commissions,
overtime pay, stipends, lump sum payments in lieu of foregone merit increases,
“bonus buyouts” as the result of job changes, and any portion of such amounts
voluntarily deferred or reduced by the Eligible Employee (i) under any employee
benefit plan of the Company or a Subsidiary or Affiliate available to all levels
of employees on a non‑discriminatory basis upon satisfaction of eligibility
requirements, and (ii) under any executive deferral plan of the Company
(provided such amounts would not otherwise have been excluded had they not been
deferred), but excluding any pension, retainers, severance pay, special stay‑on
bonus, income derived from stock options, stock appreciation rights and
dispositions of stock acquired thereunder, and other special remunerations
(including but not limited to performance units). For Eligible Employees in the
United States, Eligible Pay shall include elective amounts that are not
includible in gross income of the Eligible Employee by reason of Sections 125,




--------------------------------------------------------------------------------




132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code. The Committee shall have
discretion to determine the application of this definition to Eligible Employees
outside the United States.
(o)    “Enrollment Period” means the period during which an Eligible Employee
may elect to participate in the Plan, with such period occurring before the
first day of the next Offering Period, as prescribed by the Committee or the
Administrator.
(p)    “ESPP Administration Committee” means the committee appointed by the
Compensation & Benefits Committee of the Board to be the “Administrator.”
(q)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.
(r)    “Fair Market Value” means on a given date, the arithmetic mean of the
high and low per‑share prices of the Shares as reported on the New York Stock
Exchange. If no sale of Shares shall have been reported on the New York Stock
Exchange on such date, then the immediately preceding date on which sales of the
Shares have been so reported or quoted shall be used.
(s)    “Offering” means a Section 423 Offering or a Non‑Section 423 Offering of
a right to purchase Shares under the Plan during an Offering Period as further
described in Section 6. For purposes of the Plan, the Committee or Administrator
may establish separate Offerings under the Plan (the terms of which need not be
identical) in which Eligible Employees of one or more Designated Companies may
participate, even if the dates of the applicable Offering Periods of each such
Offering are identical and the provisions of the Plan will separately apply to
each Offering. With respect to Section 423 Offerings, the terms of each Offering
need not be identical provided that the terms of the Plan and an Offering
together satisfy Code Section 423; a Non‑Section 423 Offering need not satisfy
such regulations.
(t)    “Offering Period” means the periods established in accordance with
Section 6 during which rights to purchase Shares may be granted pursuant to the
Plan and may be purchased on one or more Purchase Dates. The duration and timing
of Offering Periods may be changed pursuant to Sections 6 and 17.
(u)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(v)    “Participating Employee” means an Eligible Employee that elects to
participate in the Plan.
(w)    “Person” means any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except for (i) the
Company or any of its Subsidiaries or Affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities of
the Company pursuant to an offering of the securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) a person or
group as used in Rule 13d‑1(b) under the Exchange Act.
(x)    “Plan” means The Dun & Bradstreet Corporation 2015 Employee Stock
Purchase Plan.
(y)    “Prior Plan” means The Dun & Bradstreet Corporation 2000 Employee Stock
Purchase Plan.
(z)    “Purchase Date” means the last Trading Day of each Purchase Period (or
such other Trading Day as the Committee shall determine).
(aa)    “Purchase Period” means a period of time within an Offering Period, as
may be specified by the Administrator in accordance with Section 6, generally
beginning on the first Trading Day of each Offering Period and ending on a
Purchase Date. An Offering Period may consist of one or more Purchase Periods.
(bb)    “Purchase Price” means the purchase price at which Shares may be
acquired on a Purchase Date and which shall be set by the Committee; provided,
however, that the Purchase Price for a Section 423 Offering shall not be less
than eighty‑five percent (85%) of the lesser of (a) the Fair Market Value of the
Shares on the first Trading Date of the Offering Period or (b) the Fair Market
Value of the Shares on the Purchase Date. Unless otherwise provided by the Board
prior to the commencement of an Offering Period, the Purchase Price shall be
eighty‑five percent (85%) of




--------------------------------------------------------------------------------




the lesser of (a) the Fair Market Value of the Shares on the first Trading Date
of the Offering Period or (b) the Fair Market Value of the Shares on the
Purchase Date.
(cc)    “Shares” means the shares of Common Stock subject to the Plan.
(dd)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ee)    “Tax‑Related Items” means any income tax, social insurance, payroll tax,
payment on account or other tax‑related items arising in relation to the
Participating Employee’s participation in the Plan.
(ff)    “Trading Day” means a day on which the New York Stock Exchange is open
for trading.
2. Purpose of the Plan. The purpose of the Plan is to provide an opportunity for
Eligible Employees of the Company and its Designated Companies to purchase
Common Stock at a discount through voluntary Contributions, thereby attracting,
retaining and rewarding such persons and strengthening the mutuality of interest
between such persons and the Company’s shareholders. The Company intends for
offerings under the Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (a “Section 423 Offering”); provided, however, that the
Committee may also authorize the grant of rights under the Plan that are not
intended to comply with the requirements of Section 423 of the Code, pursuant to
any rules, procedures, or sub‑plans adopted by the Committee for such purpose (a
“Non‑Section 423 Offering”).
3. Shares Reserved for the Plan. Subject to adjustment pursuant to Section 16
hereof, an aggregate number of Shares equal to the sum of (i) 1,000,000 Shares,
plus (ii) the number of shares of Common Stock that are reserved for issuance
under the Prior Plan, but have not been issued as of the Effective Date may be
sold pursuant to the Plan. Such Shares may be authorized but unissued Common
Stock, treasury shares or Common Stock purchased in the open market. For
avoidance of doubt, the limitation set forth in this Section may be used to
satisfy purchases of Shares under either a Section 423 Offering or a
Non‑Section 423 Offering.
4. Administration of the Plan.
(a) Committee. The Plan shall be administered by the Committee. The Committee
shall have full power and authority to: administer the Plan, including, without
limitation, the authority to (i) construe, interpret, reconcile any
inconsistency in, correct any default in and supply any omission in, and apply
the terms of the Plan and any enrollment form or other instrument or agreement
relating to the Plan, (ii) determine eligibility and adjudicate all disputed
claims filed under the Plan, including whether Eligible Employees shall
participate in a Section 423 Offering or a Non‑Section 423 Offering and which
Subsidiaries and Affiliates of the Company shall be Designated Companies
participating in either a Section 423 Offering or a Non‑Section 423 Offering,
(iii) determine the terms and conditions of any right to purchase Shares under
the Plan, (iv) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan, (v) amend an outstanding right to purchase Shares, including any
amendments to a right that may be necessary for purposes of effecting a
transaction contemplated under Section 16 hereof (including, but not limited to,
an amendment to the class or type of stock that may be issued pursuant to the
exercise of a right or the Purchase Price applicable to a right), provided that
the amended right otherwise conforms to the terms of the Plan, and (vi) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Notwithstanding any provision
to the contrary in this Plan, the Committee may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures for jurisdictions outside of
the United States. Without limiting the generality of the foregoing, the
Committee specifically is authorized to adopt rules, procedures and subplans,
which, for purposes of a Non‑Section 423 Offering, may be outside the scope of
Section 423 of the Code, regarding, without limitation, eligibility to
participate, the definition of Eligible Pay, handling of payroll deductions,
making of contributions to the Plan (including, without limitation, in forms
other than payroll deductions), establishment of bank or trust accounts to hold
payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of Share issuances, which may
vary according to local requirements.
(b) Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions of the Plan, to construe and
interpret the Plan.
(c) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan and any enrollment form other instrument or agreement




--------------------------------------------------------------------------------




relating to the Plan shall be made in the Committee’s sole discretion and shall
be final, binding and conclusive for all purposes and upon all interested
persons.
(d) Delegation of Authority. To the extent not prohibited by Applicable Law, the
Committee may, from time to time, delegate some or all of its authority under
the Plan to a subcommittee or subcommittees of the Committee or other persons or
groups of persons as it deems necessary, appropriate or advisable under
conditions or limitations that it may set at or after the time of the
delegation. For purposes of the Plan, reference to the Committee shall be deemed
to refer to any subcommittee, subcommittees, or other persons or groups of
persons to whom the Committee delegates authority pursuant to this Section 4(d).
(e) Liability of Committee. Subject to Applicable Law: (i) no member of the
Board or Committee (or its delegates) shall be liable for any good faith action
or determination made in connection with the operation, administration or
interpretation of the Plan and (ii) the members of the Board or the Committee
(and its delegates) shall be entitled to indemnification and reimbursement in
the manner provided in the Company’s Certificate of Incorporation, Bylaws and
indemnification agreements, as applicable, as they may be amended from time to
time. In the performance of its responsibilities with respect to the Plan, the
Committee shall be entitled to rely upon, and no member of the Committee shall
be liable for any action taken or not taken in reliance upon, information and/or
advice furnished by the Company’s officers or employees, the Company’s
accountants, the Company’s counsel and any other party that the Committee deems
necessary.
(f) Action by the Board. Anything in the Plan to the contrary notwithstanding,
subject to Applicable Law, any authority or responsibility that, under the terms
of the Plan, may be exercised by the Committee may alternatively be exercised by
the Board.
5. Eligible Employees.
(a) General. Any individual who is an Eligible Employee as of the commencement
of an Offering Period will be eligible to participate in the Plan, subject to
the requirements of Section 7.
(b) Non‑U.S. Employees. An Eligible Employee who works for a Designated Company
and is a citizen or resident of a jurisdiction other than the United States
(without regard to whether such individual also is a citizen or resident of the
United States or is a resident alien (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employee is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Plan or a Section 423 Offering to
violate Section 423 of the Code. In the case of a Non‑Section 423 Offering, an
Eligible Employee (or group of Eligible Employees) may be excluded from
participation in the Plan or an Offering if the Committee or Administrator has
determined, in its sole discretion, that participation of such Eligible
Employee(s) is not advisable or practicable for any reason.
(c) Limitations. Notwithstanding any provisions of the Plan to the contrary, no
Eligible Employee shall be granted a right to purchase Shares under a
Section 423 Offering (i) to the extent that, immediately after the grant, such
Eligible Employee (or any other person whose stock would be attributed to such
Eligible Employee pursuant to Section 424(d) of the Code) would own capital
stock of the Company and/or hold outstanding rights to purchase capital stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase capital stock
under all employee stock purchase plans of the Company and its Subsidiaries
accrues at a rate that exceeds twenty‑five thousand dollars (US$25,000) worth of
such stock (determined at the fair market value of the shares of such stock at
the time such right is granted) for each calendar year in which such purchase
right is outstanding.
6. Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day of the
relevant Offering Period and terminating on the last Trading Date of the
relevant Offering Period. Unless and until the Administrator determines
otherwise in its discretion, each Offering Period shall consist of one six
(6)‑month Purchase Period, which shall run simultaneously with the Offering
Period. The Administrator will have the authority to establish additional or
alternative sequential or overlapping Offering Periods, multiple Purchase
Periods within an Offering Period, a different duration for one or more Offering
Periods or Purchase Periods or different commencement or ending dates for such
Offering Periods with respect to future offerings without shareholder approval
if such change is announced prior to the scheduled beginning of the first
Offering Period to be affected thereafter, provided, however, that no Offering
Period may have a duration exceeding twenty‑seven (27) months. In addition, to
the extent that the Administrator establishes overlapping Offering Periods with
more than one Purchase Period in each Offering Period, the Administrator will
have the discretion to structure an Offering Period so that if the Fair Market
Value of the shares of Common Stock on the first Trading Day of a new Purchase
Period within that Offering Period is less than or equal to the Fair Market
Value of the shares of Common Stock on the first Trading Day of that Offering
Period, then (i) that Offering Period will terminate immediately as of




--------------------------------------------------------------------------------




that first Trading Day, and (ii) the Participants in such terminated Offering
Period will be automatically enrolled in a new Offering Period beginning on the
first Trading Day of such new Purchase Period.
7. Election to Participate and Payroll Deductions. An Eligible Employee may
elect to participate in an Offering Period under the Plan during any Enrollment
Period. Any such election shall be made by completing the online enrollment
process through the Company’s designated Plan broker or by completing and
submitting an enrollment form to the Administrator during such Enrollment
Period, authorizing Contributions in whole percentages from 1% to 10% of an
amount not exceeding 10% of the Eligible Employee’s Eligible Pay for the payroll
period to which the deduction applies. A Participating Employee may elect to
increase or decrease the rate of such Contributions during any subsequent
Enrollment Period by submitting the appropriate form online through the
Company’s designated Plan broker or to the Administrator, provided that no
change in Contributions shall be permitted to the extent that such change would
result in total Contributions exceeding 10% of the Eligible Employee’s Eligible
Pay, or such other amount as may be determined by the Committee. Except for a
withdrawal from an Offering Period as set forth in Section 14, an Eligible
Employee may not initiate, increase or decrease Contributions as of any date
other than during an Enrollment Period. If a Participating Employee reduces his
or her rate of Contributions to zero, the Participating Employee will be
automatically withdrawn from the Plan, and may not again be eligible to
participate in the Plan until the next Enrollment Period.
8. Contributions. The Company shall establish an account in the form of a
bookkeeping entry for each Participating Employee for the purpose of tracking
Contributions made by each Participating Employee during the Offering Period,
and shall credit all Contributions made by each Participating Employee to such
account. The Company shall not be obligated to segregate the Contributions from
the general funds of the Company or any Designated Company nor shall any
interest be paid on such Contributions, unless otherwise determined by the
Committee or required by Applicable Law. All Contributions received by the
Company for Shares sold by the Company on any Purchase Date pursuant to this
Plan may be used for any corporate purpose.
9. Limitation on Number of Shares that an Employee May Purchase. Subject to the
limitations set forth in Section 5(c), each Participating Employee shall have
the right to purchase as many whole Shares as may be purchased with the
Contributions credited to his or her account as of the last day of the Offering
Period (or such other date as the Committee shall determine) at the Purchase
Price applicable to such Offering Period; provided, however, that a
Participating Employee may not purchase in excess of 2,000 Shares under the Plan
per Offering Period (subject to adjustment pursuant to Section 16 hereof). Any
amount remaining in a Participating Employee’s account as of the relevant
Purchase Date in excess of the amount that may properly be applied to the
purchase of Shares as a result of the application of the limitations set forth
herein (or as designated by the Committee) shall be carried over to the next
Offering Period.
10. Taxes. At the time a Participating Employee’s purchase right is exercised,
in whole or in part, or at the time a Participating Employee disposes of some or
all of the Shares acquired under the Plan, the Participating Employee shall make
adequate provision for any Tax‑Related Items. In their sole discretion, the
Company or the Designated Company that employs the Participating Employee may
satisfy their obligations to withhold Tax‑Related Items by (a) withholding from
the Participating Employee’s compensation, (b) withholding a sufficient whole
number of Shares otherwise issuable following purchase having an aggregate Fair
Market Value sufficient to pay the minimum Tax‑Related Items required to be
withheld with respect to the Shares, or (c) withholding from proceeds from the
sale of Shares issued upon purchase, either through a voluntary sale or a
mandatory sale arranged by the Company.
11. Brokerage Accounts or Plan Share Accounts. By enrolling in the Plan, each
Participating Employee shall be deemed to have authorized the establishment of a
brokerage account on his or her behalf at a securities brokerage firm selected
by the Committee. Alternatively, the Committee may provide for Plan share
accounts for each Participating Employee to be established by the Company or by
an outside entity selected by the Committee which is not a brokerage firm.
Shares purchased by a Participating Employee pursuant to the Plan shall be held
in the Participating Employee’s brokerage or Plan share account.
12. Rights as a Shareholder. A Participating Employee shall have no rights as a
shareholder with respect to Shares subject to any rights granted under this Plan
or any Shares deliverable under this Plan unless and until recorded in the books
of the brokerage firm selected by the Committee or, as applicable, the Company,
its transfer agent, stock plan administrator or such other outside entity which
is not a brokerage firm.
13. Rights Not Transferable. Rights granted under this Plan are not transferable
by a Participating Employee other than by will or the laws of descent and
distribution, and are exercisable during a Participating Employee’s lifetime
only by the Participating Employee.




--------------------------------------------------------------------------------




14. Withdrawals. A Participating Employee may withdraw from an Offering Period
by submitting the appropriate form online through the Company’s designated Plan
broker or to the Administrator. A notice of withdrawal must be received no later
than the last day of the month immediately preceding the month of the Purchase
Date. Upon receipt of such notice, automatic deductions of Contributions on
behalf of the Participating Employee shall be discontinued commencing with the
payroll period immediately following the effective date of the notice of
withdrawal, and such Participating Employee may not again be eligible to
participate in the Plan until the next Enrollment Period. Amounts credited to
the contribution account of any Participating Employee who withdraws prior to
the date set forth in this Section 14 shall be refunded, without interest, as
soon as practicable.
15. Termination of Employment.
(a) General. Upon a Participating Employee ceasing to be an Eligible Employee
for any reason prior to a Purchase Date, Contributions for such Participating
Employee shall be discontinued and any amounts then credited to the
Participating Employee’s contribution account shall be refunded, without
interest, as soon as practicable, except as otherwise provided by the Committee.
(b) Leave of Absence. Subject to the discretion of the Administrator, if a
Participating Employee is granted a paid leave of absence, payroll deductions on
behalf of the Participating Employee shall continue and any amounts credited to
the Participating Employee’s contribution account may be used to purchase Shares
as provided under the Plan. If a Participating Employee is granted an unpaid
leave of absence, payroll deductions on behalf of the Participating Employee
shall be discontinued and no other Contributions shall be permitted (unless
otherwise determined by the Administrator or required by Applicable Law), but
any amounts then credited to the Participating Employee’s contribution account
may be used to purchase Shares on the next applicable Purchase Date.
(c) Transfer of Employment. A Participating Employee whose employment transfers
or whose employment terminates with an immediate rehire (with no break in
service) by or between the Company or a Designated Company will not be treated
as having terminated employment for purposes of participating in the Plan or an
Offering; however, if a Participating Employee transfers from a Section 423
Offering to a Non‑Section 423 Offering, the exercise of the right will be
qualified under the Section 423 Offering only to the extent that such exercise
complies with Section 423 of the Code. If a Participating Employee transfers
from a Non‑Section 423 Offering to a Section 423 Offering, the exercise of the
right will remain non‑qualified under the Non‑Section 423 Offering.
16. Adjustment Provisions.
(a) Changes in Capitalization. In the event of any change affecting the number,
class or terms of the shares of Common Stock by reason of stock dividend, stock
split, recapitalization, reorganization, merger, consolidation, spin‑off,
disaffiliation of a Subsidiary or Affiliate, combination of shares, exchange of
shares, stock rights offering, or other similar event, or any distribution to
the holders of shares of Common Stock other than a regular cash dividend, then
the Committee, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan (including the numerical limits of
Sections 3 and 9), the Purchase Price per Share and the number of shares of
Common Stock covered by each right under the Plan that has not yet been
exercised. For the avoidance of doubt, the Committee may not delegate its
authority to make adjustments pursuant to this Section. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to a purchase right.
(b) Change in Control. In the event of a Change in Control, each outstanding
right to purchase Shares shall be equitably adjusted and assumed or an
equivalent right to purchase Shares substituted by the successor corporation or
a Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the purchase right or
the successor corporation is not a publicly traded corporation, the Offering
Period then in progress shall be shortened by setting a New Purchase Date and
shall end on the New Purchase Date. The New Purchase Date shall be before the
date of the Company’s proposed Change in Control. The Committee shall notify
each Participating Employee in writing, at least ten (10) Trading Days prior to
the New Purchase Date, that the Purchase Date for the Participating Employee’s
purchase right has been changed to the New Purchase Date and that Shares shall
be purchased automatically for the Participating Employee on the New Purchase
Date, unless prior to such date the Participating Employee has withdrawn from
the Offering Period, as provided in Section 14 hereof.
17. Amendments and Termination of the Plan. The Board or the Committee may amend
the Plan at any time, provided that, if shareholder approval is required
pursuant to the Code, United States federal securities laws or regulations, or




--------------------------------------------------------------------------------




the rules or regulations of the New York Stock Exchange (or any other securities
exchange on which the Common Stock is listed or traded), then no such amendment
shall be effective unless approved by the Company’s shareholders within such
time period as may be required. The Board may suspend the Plan or discontinue
the Plan at any time. Upon termination of the Plan, all Contributions shall
cease and all amounts then credited to a Participating Employee’s account shall
be equitably applied to the purchase of whole Shares then available for sale,
and any remaining amounts shall be promptly refunded, without interest, to
Participating Employees.
18. Shareholder Approval; Effective Date. The Plan will be subject to approval
by the shareholders of the Company within twelve (12) months after the date the
Plan is adopted by the Board. Such shareholder approval will be obtained in the
manner and to the degree required under Applicable Laws. The Plan shall become
effective on the Effective Date, subject to approval of the shareholders of the
Company as contemplated in the foregoing sentence.
19. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of a right
under the Plan prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of any governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Administrator shall, in its absolute discretion, deem necessary or
advisable. The Company is under no obligation to register or qualify the Shares
with any state or foreign securities commission, or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. If, pursuant to this Section 19, the Administrator determines that the
Shares will not be issued to any Participating Employee, any Contributions
credited to such Participating Employee’s account shall be promptly refunded,
without interest, to the Participating Employee, without any liability to the
Company or any of its Subsidiaries or Affiliates.
20. Code Section 409A; Tax Qualification.
(a) Code Section 409A. Rights to purchase Shares granted under a Section 423
Offering are exempt from the application of Section 409A of the Code. In
furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Administrator determines that a right granted under the
Plan may be subject to Section 409A of the Code or that any provision in the
Plan would cause a right under the Plan to be subject to Section 409A of the
Code, the Administrator may amend the terms of the Plan and/or of an outstanding
right granted under the Plan, or take such other action the Administrator
determines is necessary or appropriate, in each case, without the Participating
Employee’s consent, to exempt any outstanding right or future right that may be
granted under the Plan from or to allow any such rights to comply with
Section 409A of the Code, but only to the extent any such amendments or action
by the Administrator would not violate Section 409A of the Code. Notwithstanding
the foregoing, the Company will have no liability to a Participating Employee or
any other party if the right to purchase Shares under the Plan that is intended
to be exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Administrator with respect thereto. The
Company makes no representation that the right to purchase Shares under the Plan
is compliant with Section 409A of the Code.
(b) Tax Qualification. Although the Company may endeavor to (i) qualify a right
to purchase Shares for favorable tax treatment under the laws of the United
States or jurisdictions outside of the United States or (ii) avoid adverse tax
treatment (e.g., under Section 409A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 20(a) hereof. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participating Employees under the Plan.
21. No Employment Rights. Participation in the Plan shall not be construed as
giving any Participating Employee the right to be retained as an employee of the
Company, its Subsidiary, or one of its Affiliates, as applicable. Furthermore,
the Company, a Subsidiary, or an Affiliate may dismiss any Participating
Employee from employment at any time, free from any liability or any claim under
the Plan.
22. Governing Law. Except to the extent that provisions of this Plan are
governed by applicable provisions of the Code or any other substantive provision
of United States federal law, this Plan shall be construed in accordance with
the laws of the State of New Jersey, without giving effect to the conflict of
laws principles thereof. Any legal action related to the Plan, the purchase
rights granted under the Plan or any enrollment form or other instrument or
agreement relating to the Plan shall be brought only in a United States federal
or state court located in New Jersey.






--------------------------------------------------------------------------------




23. Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.
24. Expenses. Unless otherwise set forth in the Plan or determined by the
Committee or Administrator, all expenses of administering the Plan, including
expenses incurred in connection with the purchase of Shares for sale to
Participating Employees, shall be borne by the Company and its Subsidiaries or
Affiliates.




